Gray, J.
No rule of the law of insurance is better settled by authority than that by which, when the insured has some interest at risk, and there is no fraud, a valuation of the subject insured in the policy is held conclusive upon the parties, at law and in equity. Hodgson v. Marine Insurance Co. 5 Cranch, 100; S. C. 6 Cranch, 206, and 7 Cranch, 332. Alsop v. Commercial Insurance Co. 1 Sumner, 451. Irving v. Manning, 6 C. B. 391; S. C. 1 H. L. Cas. 287. Barker v. Janson, Law Rep. 3 C. P. 303. 3 Kent Com. (6th ed.) 273. Coolidge v. Gloucester Insurance Co. 15 Mass. 341. Robinson v. Manufacturers’ Insurance Co. 1 *477Met. 147. Fuller v. Boston Insurance Co. 4 Met. 206. And none is better founded in reason. The very object of putting the contract into the form of a valued, instead of an open policy, is to prevent disputes as to the amount to be recovered by the assured in case of a total loss by the perils insured against and the premium paid to the insurers is regulated accordingly.
In this case, it is admitted that the assured had a large interest at risk, and the question of fraud in the overvaluation has been submitted to a jury, and answered in his favor. Judgment must therefore be entered on the verdict in the action at law, and the bill in equity to cancel the policy
Dismissed, with costs.